Citation Nr: 1042035	
Decision Date: 11/08/10    Archive Date: 11/18/10

DOCKET NO.  07-31 098A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for head 
injury residuals.

2.  Entitlement to service connection for head injury residuals.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

Arif Syed, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1985 to October 
1989.

This case comes before the Board of Veterans' Appeals (the Board) 
on appeal from rating decisions of the Roanoke, Virginia, VA 
Regional Office (RO).

The Veteran was afforded al Board hearing before the undersigned 
Veterans Law Judge in November 2009.  A transcript of the hearing 
has been associated with the claims file.

In a March 2010 decision, the Board denied the Veteran's claim of 
entitlement to service connection for residuals of a head injury.  
The Veteran appealed the Board's March 2010 decision to the 
United States Court of Appeals for Veterans Claims (the Court).  
Pursuant to a Joint Motion for Remand dated August 17, 2010, in 
an Order dated August 18, 2010, the Court remanded this case to 
the Board.


FINDINGS OF FACT

1.  In an unappealed November 2002 decision, the Board denied the 
Veteran's claim of entitlement to service connection for 
residuals of a head injury, to include a chronic psychiatric 
disorder.  

2.  The evidence received since the November 2002 Board decision, 
by itself or in conjunction with previously considered evidence, 
relates to an unestablished fact necessary to substantiate the 
claim for service connection for head injury residuals.

3.  The competent and probative evidence does not show that the 
Veteran's currently diagnosed head injury residuals, to include 
an acquired psychiatric disability, is related to his military 
service.


CONCLUSIONS OF LAW

1.  The November 2002 Board decision denying service connection 
for head injury residuals, to include a chronic psychiatric 
disorder, is final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. 
§ 20.1105 (2010).

2.  The evidence received subsequent to the November 2002 Board 
decision is new and material, and the claim for service 
connection for head injury residuals is reopened.  38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).

3.  Entitlement to service connection for head injury residuals 
is not warranted.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks entitlement to service connection for head 
injury residuals.  Implicit in his claim is the contention that 
new and material evidence which is sufficient to reopen the 
previously-denied claim has been received.  

In the interest of clarity, the Board will discuss certain 
preliminary matters.  The issue on appeal will then be analyzed 
and a decision rendered.

Compliance with the Court's directives 

As was noted in the Introduction, the Veteran's head injury 
residuals claim involves a remand by the Court.  The Board wishes 
to make it clear that it is aware of the Court's instructions in 
Fletcher v. Derwinski, 1 Vet. App. 394, 397 (1991), to the effect 
that a remand by the Court is not "merely for the purposes of 
rewriting the opinion so that it will superficially comply with 
the 'reasons or bases' requirement of 38 U.S.C.A. § 7104(d)(1).  
A remand is meant to entail a critical examination of the 
justification for the decision." The Board's analysis has been 
undertaken with that obligation in mind.

The August 2010 Joint Motion for Remand found that the Board's 
characterization of the basis for its November 2002 finding that 
the Veteran had not established entitlement to service connection 
for the residuals of a head injury was not clear.  Additionally, 
the Court found that the Board provided an inadequate statement 
of reasons or bases for findings that the Veteran's November 2009 
hearing testimony regarding a parachuting injury to his head was 
not new because the Veteran had previously claimed to have 
injured his head during service as well as the Veteran's 
testimony that he had headaches during service.  Consequently, 
the Board did not address whether the Veteran's testimony 
constituted an allegation of continuous symptomatology.  Based on 
the above, the Court held that the Board did not provide an 
adequate statement of reasons or bases for its conclusion that no 
competent evidence related the Veteran's headaches to service.  
Finally, the Board was directed to address whether the Veteran's 
November 2009 hearing satisfied the standards established in 
Bryant v. Shinseki, 23 Vet. App. 488 (2010), and, if not, whether 
prejudice resulted.       

The Board is confident that if any additional problems existed, 
the Court would have brought them to the Board's attention.  See 
Harris v. Derwinski, 1 Vet. App.180, 183 (1991) [holding that the 
"Court will [not] review BVA decisions in a piecemeal fashion"].

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (VCAA).  The VCAA includes an enhanced 
duty on the part of VA to notify a claimant as to the information 
and evidence necessary to substantiate a claim for VA benefits.  
The VCAA also redefines the obligations of VA with respect to its 
statutory duty to assist a claimant in the development of his 
claim.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).

For a claim to reopen, such as the Veteran's claim of service 
connection for head injury residuals, the VCAA appears to have 
left intact the requirement that a veteran must first present new 
and material evidence in order to reopen a previously and finally 
denied claim under 38 U.S.C.A. § 5108 before the Board may 
determine whether the duty to assist is fulfilled and proceed to 
evaluate the merits of that claim.  It is specifically noted that 
nothing in the VCAA shall be construed to require VA to reopen a 
claim that has been disallowed except when new and material 
evidence is presented or secured, as described in 38 U.S.C.A. § 
5108.  See 38 U.S.C.A. § 5103A(f) (West 2002).

Once the claim is reopened, the VCAA provides that VA shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a veteran's claim for benefits under a 
law administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A (West 2002).

Therefore, the VCAA duty to notify currently applies to the issue 
on appeal; the standard of review and duty to assist do not apply 
to the claim unless it is reopened.  See Holliday v. Principi, 14 
Vet. App. 280 (2000) [the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim].

Notice

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2009), and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2010), provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate the 
claim.  As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United States 
Court of Appeals for Veterans Claims (the Court) specifically 
addressed VCAA notice requirements in the context of a veteran's 
request to reopen a previously and finally denied claim. The 
Court found that VA must notify a claimant of the evidence and 
information that is necessary to reopen the claim, and must 
provide notice that describes what evidence would be necessary to 
substantiate the element or elements required to establish 
service connection that were not found in the previous denial.

The Board also notes that the United States Court of Appeals for 
Veterans Claims (Court) has held that the plain language of 38 
U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to 
the VCAA be provided "at the time" that, or "immediately after," 
VA receives a complete or substantially complete application for 
VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 
112, 119 (2004).

In the case at hand, the record reflects that the originating 
agency provided the Veteran with the required notice by a letter 
mailed in September 2006 addressing his claim to reopen.  A 
subsequent letter mailed in August 2008 informed the Veteran of 
the evidence necessary to establish service connection on the 
merits and included notice of the method in which VA assigns 
effective dates and disability evaluations.  Although the August 
2008 letter was provided after the initial adjudication of the 
claim, the Board finds that the Veteran has not been prejudiced 
by the timing of this letter.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993).  In this regard, the Board notes that following 
the provision of the required notice and the completion of all 
indicated development of the record, the AMC readjudicated the 
Veteran's claim in an April 2009 supplemental statement of the 
case (SSOC).  See Overton v. Nicholson, 20 Vet. App. 427, 437 
(2006) (A timing error may be cured by a new VCAA notification 
followed by a readjudication of the claim).  There is no 
indication or reason to believe that the ultimate decision of the 
originating agency on the merits of the claim would have been 
different had complete VCAA notice been provided at an earlier 
time.

Additionally, the August 2008 letter informed the Veteran as to 
the reason his head injury residuals claim was previously denied:  
"[y]our claim was previously denied because there was no 
evidence the condition incurred in service.  Therefore, the 
evidence you submit must relate to this fact."  As such, the 
Veteran was adequately advised of the basis for the previous 
denial and of what evidence would be new and material to reopen 
the claim.  See Kent, supra.

Duty to assist

VA also fulfilled its duty to obtain all relevant evidence with 
respect to the issue on appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159.  The Veteran's service treatment records, VA medical 
treatment records, and identified private medical records have 
been obtained, to the extent available.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  In this regard, the Board notes that the 
Veteran's representative noted at the November 2009 hearing that 
the Veteran's service personnel records were not associated with 
the claims folder.  As set forth in further detail below, the 
Board notes that the defect in the claim in this case is one of 
in-service incurrence of a head injury and thus, personnel 
records would not relate to an unsubstantiated fact or raise a 
reasonable possibility of substantiating the claim.  Furthermore, 
the Veteran specifically testified that, while he was treated by 
a medic for a head injury, he did not seek or receive treatment 
at a medical facility while stationed at Fort Benning, Georgia.  
Id.  Furthermore, to the extent the Veteran contends that he 
sought treatment at Womack Army Medical Center at Fort Bragg, 
North Carolina, the evidence of record at the time of the prior 
denial include a statement from the commander of that facility 
who noted that records of the Veteran were not available in their 
record keeping system.  In light of the forgoing, the Board 
concludes that VA has satisfied its duty to assist the Veteran by 
obtaining relevant service records. There is no indication in the 
record that any additional evidence, relevant to the issue 
decided herein, is available and not part of the claims file.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court 
recently held that 38 C.F.R. 3.103(c)(2) (2010) requires that the 
Veterans Law Judge (VLJ) who conducts a hearing fulfill two 
duties to comply with the above the regulation.  These duties 
consist of (1) the duty to fully explain the issues and (2) the 
duty to suggest the submission of evidence that may have been 
overlooked.  Here, during the hearing, the VLJ specifically noted 
the issue on appeal, and both he and the Veteran's representative 
asked questions to ascertain the etiology of the claimed 
disability.  In addition, the VLJ sought to identify any 
pertinent evidence not currently associated with the claims 
folder that might have been overlooked or was outstanding that 
might substantiate the claim, to include whether the Veteran 
sought treatment for his claimed inservice head injury as well as 
his symptomatology following discharge from active duty.  

Moreover, neither the Veteran nor his representative has asserted 
that VA failed to comply with 38 C.F.R. 3.103(c) (2) nor 
identified any prejudice in the conduct of the Board hearing.  By 
contrast, the hearing focused on the element necessary to 
substantiate the claim and the Veteran, through his testimony, 
demonstrated that he had actual knowledge of the elements 
necessary to substantiate his claim for benefits.  The Veteran's 
representative and the VLJ asked questions to draw out the 
history of the Veteran's claimed disability, and to determine 
whether any evidence existed that would be sufficient to reopen 
the finally decided claim on appeal.  As such, the Board finds 
that, consistent with Bryant, the VLJ complied with the duties 
set forth in 38 C.F.R. 3.103(c) (2) and that any error in notice 
provided during the Veteran's hearing constitutes harmless error.

In general, VA's duty to assist includes obtaining records from 
the Social Security Administration (SSA).  See Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992).  The record demonstrates that 
in September, October, and December 2008, the RO attempted to 
obtain the Veteran's SSA records.  In a subsequent January 2009 
report, SSA informed VA that it was unable to locate the 
Veteran's SSA records.  Based upon this record, the Board finds 
that additional attempts to obtain these records, if any, would 
be futile.

The Board notes that in reopening the Veteran's claim and 
adjudicating the claim on the merits, he was not provided a VA 
examination and nexus opinion with regard to his claim for head 
injury residuals resulting from his claimed inservice head 
injury.  Under 38 C.F.R. § 3.159(c)(4) (2010), VA will provide a 
medical examination or opinion if the information and evidence of 
record does not contain sufficient medical evidence for VA to 
make a decision on the claim but:  (1) contains competent lay or 
medical evidence that the claimant has a current diagnosed 
disability, or persistent or recurring symptoms of disability; 
(2) establishes that the Veteran suffered an event, injury, or 
disease in service; and (3) indicates that the claimed disability 
or symptoms may be associated with the established event, injury, 
or disease in service.  See 38 U.S.C.A. § 5103A(d) (West 2002); 
38 C.F.R. § 3.159(c)(4) (2010); see also McLendon v. Nicholson, 
20 Vet. App. 79 (2006).

The Board further finds that there is sufficient evidence to 
decide this claim, and that further medical examination or 
opinion is not necessary to decide the claim for service 
connection for head injury residuals.  See 38 U.S.C.A. § 
5103A(d); 38 C.F.R. § 3.159(c)(4); see also McClendon v. 
Nicholson, 20 Vet. App. 79 (2006).  In the present case, as 
discussed in further detail below, the credible evidence does not 
establish that the Veteran suffered an event, injury, or disease, 
in service resulting in his psychiatric disability or any other 
residuals from a head injury.  The Board has found the Veteran's 
allegations concerning the alleged inservice injury to be 
inherently contradictory, unreliable and not credible.  This 
finding will be discussed in further detail below.  Furthermore, 
the Veteran's available service records do not reflect any 
evidence which corroborates the inservice head injury.  The Board 
has considered whether medical opinion reviewing such evidence 
may be able to discern "markers" of a head injury, but the 
Veteran's unreliable and incredible testimony could not lead to 
any probative evidence by any examiner supporting the claim.  See 
generally Reonal v. Brown, 5 Vet. App. 458, 461 (1993); see also 
Miller v. West, 11 Vet. App. 345, 348 (1998) (a bare conclusion, 
even one reached by a health care professional, is not probative 
without a factual predicate in the record.)  Accordingly, in the 
absence of any credible evidence of an in-service event, injury, 
or disease, a VA examination is not warranted.

The facts of this case are different than the facts in Charles v. 
Principi, 16 Vet. App. 370 (2002), in which the Court held that 
VA erred in failing to obtain a medical nexus opinion where 
evidence showed acoustic trauma in service and a current 
diagnosis of tinnitus.  Significantly, in this case, there is no 
credible evidence that the Veteran's claimed in-service head 
injury occurred.

In summary, the Board finds that "it is difficult to discern what 
additional guidance VA could have provided to the veteran 
regarding what further evidence he should submit to substantiate 
his claim."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en 
banc) (observing that "the VCAA is a reason to remand many, many 
claims, but it is not an excuse to remand all claims."); Reyes v. 
Brown, 7 Vet. App. 113, 116 (1994); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (both observing circumstances as to when a 
remand would not result in any significant benefit to the 
claimant).

Accordingly, the Board will proceed to a decision as to the issue 
on appeal.


Service connection for Head Injury Residuals 

Pertinent legal criteria

Generally, service connection may be granted for disability or 
injury incurred in or aggravated by active military service.  See 
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).

For certain chronic disorders, including psychoses, service 
connection may be granted if the disease becomes manifest to a 
compensable degree within one year following separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 
C.F.R. §§ 3.307, 3.309 (2010).

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements are 
met is based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  See Baldwin 
v. West, 13 Vet. App. 1, 8 (1999).

In order to show a chronic disease in service there is required a 
combination of manifestations sufficient to identify the disease 
entity, and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  When the fact or 
chronicity in service is not adequately supported, then a showing 
of continuity after discharge is required to support a claim.  
There must be competent medical evidence unless the evidence 
relates to a condition as to which lay observation is competent 
to identify its existence.  See 38 C.F.R. § 3.303(b) (2010).

In general, Board decisions that are not timely appealed are 
final.  See 38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1105 
(2010).  Pursuant to 38 U.S.C.A. § 5108, a finally disallowed 
claim may be reopened when new and material evidence is presented 
or secured with respect to that claim.

New evidence is defined as evidence not previously submitted to 
agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  See 38 C.F.R. § 3.156(a) (2010).

An adjudicator must follow a two-step process in evaluating a 
previously denied claim.  First, the adjudicator must determine 
whether the evidence added to the record since the last final 
decision is new and material.  If new and material evidence is 
presented or secured with respect to a claim that has been 
finally denied, the claim will be reopened and decided upon the 
merits.  Once it has been determined that a claimant has produced 
new and material evidence, the adjudicator must evaluate the 
merits of the claim in light of all the evidence, both new and 
old, after ensuring that the VA's statutory duty to assist the 
appellant in the development of his claim has been fulfilled.  
See 38 U.S.C.A. § 5108 (West 2002); Elkins v. West, 12 Vet. App. 
209 (1999); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 
(1999).

There must be new and material evidence as to each and every 
aspect of the claim that was lacking at the time of the final 
denial in order for there to be new and material evidence to 
reopen the claim.  See Evans v. Brown, 9 Vet. App. 273 (1996).

Claim to Reopen

The Board denied service connection for head injury residuals, to 
include a chronic psychiatric disorder, in a November 2002 
decision based on a finding that no current head injury residuals 
were shown that, that a psychosis was not shown during service or 
the initial post-service year, and that the evidence did not 
establish that a psychiatric disorder was related to service.  
That decision is final.

At the time of the prior final Board decision in November 2002, 
and as reflected in the January 2002 rating decision, the record 
included the service records, post-service records, and the 
Veteran's statements.  In addition to service treatment records 
from the Veteran's period of active service, the evidence of 
record at the time of the prior denial included a September 1999 
Reserve examination report showing that the head was normal, 
neurologic examination was normal, and psychiatric examination 
was normal.  On the accompanying medical history, the Veteran 
denied having or having had a head injury, frequent trouble 
sleeping, depression or excessive worry, loss of memory or 
amnesia, periods of unconsciousness, and nervous trouble of any 
sort.  Also of record was the report of a November 2001 VA 
examination wherein the examiner observed that the Veteran had no 
psychiatric or medial treatment prior to 1995.

At that the time of the 2002 Board decision, the evidence then of 
record was reviewed and the claim was denied.  In doing so, the 
Board determined that the there was no competent evidence of an 
in-service head injury or competent evidence relating relevant, 
residual symptoms to service.

If new and material evidence is presented or secured with respect 
to a claim that has been disallowed, however, the Secretary shall 
reopen the claim and review the former disposition of the claim. 
38 U.S.C.A. § 5108.  Therefore, in order to reopen the claim, the 
evidence must show that the Veteran sustained a head injury 
during service.

Since that determination, in August 2005, the Veteran has applied 
to reopen his claim of entitlement to service connection for head 
injury residuals.  In a March 2007 rating decision, the agency of 
original jurisdiction (AOJ) denied reopening the claim, noting 
that new and material evidence had not been associated with the 
claims file.  Notwithstanding the RO's actions, it is incumbent 
on the Board to adjudicate the new and material issue before 
considering the claim on its merits. The question of whether new 
and material evidence has been received is one that must be 
addressed by the Board.  See Barnett v. Brown, 83 F.3d 1380 (Fed. 
Cir. 1996) [before considering a previously adjudicated claim, 
the Board must determine that new and material evidence was 
presented or secured for the claim, making RO determination in 
that regard irrelevant].

The Veteran testified at the November 2009 Board hearing that he 
sustained an injury to his head when performing an airborne 
jumping exercise at Fort Benning in March 1986.  See the November 
2009 Board hearing transcript, pgs. 5, 9.  The Veteran further 
stated that when he landing from the airborne jump, he hit his 
head.  Id. at page 5.  Moreover, he received treatment for the 
head injury at Fort Bragg, Womack, and Walter Reed hospitals.  
The Veteran's report of the inservice airborne training accident 
had not been submitted before.  Thus, it is new.

The Veteran's report of the injury to his head at the November 
2009 Board hearing as well as an August 2005 statement indicate 
evidence of an inservice injury.  The Veteran's previous claim 
was denied because there was no evidence of an inservice head 
injury.  The new evidence thus relates to an unestablished fact 
necessary to substantiate the claim.  The credibility of the 
newly submitted evidence is presumed in determining whether or 
not to reopen a claim.  Justus v. Principi, 3 Vet. App. 510 
(1992).  Thus, this evidence raises a reasonable possibility of 
substantiating the claim.  See 38 C.F.R. § 3.156(a) (2010).  
Accordingly, the additional evidence is also material.  As new 
and material evidence has been received, the claim for service 
connection for head injury residuals is reopened.  

Claim for Service Connection

As detailed above, in order to establish service connection, 
there must be (1) medical evidence of a current disability; (2) 
evidence of in-service incurrence of a disease or injury; and (3) 
medical evidence of a nexus between (1) and (2).  See Hickson, 
supra.

With respect to Hickson element (1), multiple VA treatment 
records document diagnoses of schizophrenia.  See, e.g., a VA 
treatment record dated in March 2001.  The Veteran has also 
contended that he experiences periodic headaches, which he is 
competent to testify to.  See Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007) (lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition, (2) the 
layperson is reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional).  Accordingly, Hickson 
element (1), current disability, is satisfied.

Turning to crucial Hickson element (2), in-service incurrence of 
an injury or disease, as discussed above, the Veteran contends 
that he sustained an injury to his head when he landed 
incorrectly from an airborne jumping exercise at Fort Benning in 
March 1986 and had periodic headaches thereafter. 

The Board must analyze the credibility and probative value of the 
evidence, account for the evidence that it finds to be persuasive 
or unpersuasive, and provide the reasons for its rejection of any 
material evidence favorable to the claimant.  See Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed. Cir.1996) (table); Gabrielson v. Brown, 7 Vet. App. 36, 39-
40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  
Competency of evidence differs from weight and credibility.  The 
former is a legal concept determining whether testimony may be 
heard and considered by the trier of fact, while the latter is a 
factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted.  Rucker 
v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 
25 (1991) ("although interest may affect the credibility of 
testimony, it does not affect competency to testify").  

Lay testimony is competent to establish the presence of 
observable symptomatology and may provide sufficient support for 
a claim of service connection.  Barr v. Nicholson, 21 Vet.App. 
303, 307 (2007).  The Board acknowledges that lay evidence 
concerning continuity of symptoms after service, if credible, is 
ultimately competent, regardless of the lack of contemporaneous 
medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. 
Cir. 2006) ("[T]he Board cannot determine that lay evidence 
lacks credibility merely because it is unaccompanied by 
contemporaneous medical evidence.").

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 at 
n.4 (Fed. Cir. 2007) ("Sometimes the layperson will be competent 
to identify the condition where the condition is simple, for 
example a broken leg, and sometimes not, for example, a form of 
cancer.").  In such cases, the Board is within its province to 
weigh that testimony and to make a credibility determination.  In 
the present case, the Board notes that the Veteran is competent 
to attest to experiencing a parachuting accident during service.  
See Jandreau, supra.  

However, the Board finds the Veteran's statements to be lacking 
in probative value and is not credible in light of his entire 
medical history, which indicates no suggestion of or treatment 
for a head injury in-service or for many years thereafter.  
Pertinently, a review of the Veteran's service treatment records 
reveals no complaints, findings or diagnoses of a head injury or 
a psychiatric disorder.  The records do show that he was treated 
in 1987 and 1988 for complaints pertaining to scalp psoriasis, 
and that in March 1988 he received treatment for scalp 
inflammation secondary to psoriasis at Womack Army Hospital at 
Fort Bragg, North Carolina.  There is no indication in the 
service treatment records that the Veteran was diagnosed with a 
head injury or residuals therefor.  He was referred to Womack 
Army Hospital by personnel at Walter Reed Army Medical Center.

In June 1989, the Veteran reported a history of insomnia, feeling 
stressed, anorexia, and relationship problems.  He was diagnosed 
with situational depression.  A mental health referral and 
examination resulted in preliminary diagnoses of caffeine 
intoxication, and life circumstance and occupational problems.  
The Veteran later enrolled in a stress management course.  

The earliest document showing a history by the Veteran of 
sustaining a head injury dating back to service is in April 1995, 
when he filed his initial claim for VA benefits.  However, the 
first report of the Veteran's head injury specifically from the 
airborne accident is in August 2005, which is more than fifteen 
years after discharge from service.  Moreover, although the 
Veteran indicated at the Board hearing that he has had headaches 
since the inservice head injury, the earliest treatment or 
diagnosis for an inservice head injury was at a November 2001 VA 
examination.  This is more than ten years after his separation 
from service.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) 
[contemporaneous evidence has greater probative value than 
history as reported by the veteran]; see also Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000) [noting that it was proper 
to consider the veteran's entire medical history, including the 
lengthy period of absence of complaint with respect to the 
condition he now raised].  

The Board further observes that a September 1999 Reserve 
examination report showed that the Veteran's head was normal, 
neurologic examination was normal, and psychiatric examination 
was normal.  On the accompanying medical history, the Veteran 
denied having or having had a head injury, frequent trouble 
sleeping, depression or excessive worry, loss of memory or 
amnesia, periods of unconsciousness, and nervous trouble of any 
sort.  Additionally, although the Veteran was "repeatedly" 
asked by the November 2001 VA examiner to describe any events in 
service that could have caused his mental disorder, he could not 
provide any details of the event.  The Veteran stated to the VA 
examiner that he did not experience any psychiatric episodes 
until 1995.  There was no reported history of a psychiatric 
disorder or any other residuals of a head injury dating to 
service.  As such, the Board finds that these reports of history 
are far more probative than the more recent assertions from the 
Veteran that his current headache residuals have persisted since 
service.  

In giving more weight to the history provided during the 
September 1999 Reserve examination and the November 2001 VA 
examination, the Board observes that lay evidence is competent if 
it is provided by a person who has knowledge of facts or 
circumstances and conveys matters that can be observed and 
described by a lay person (e.g. any evidence not requiring that 
the proponent has specialized education, training, or 
experience).  38 C.F.R. § 3.159(a)(2).  As such, the Veteran can 
competently testify about symptoms he experienced in service.  
However, competency must be distinguished from weight and 
credibility.  The former is a legal concept determining whether 
testimony may be heard and considered by the trier of fact, while 
the latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  In the 
present case, the Board finds that the Veteran's history and 
testimony of a head injury from an airborne accident and head 
injury residuals since service is not credible in light of both 
the lack of any post service treatment or complaints of a head 
injury until April 1995, and no complaints specifically 
pertaining to the airborne incident until August 2005.  See 
Caluza v. Brown, 7 Vet. App. 498, 511 (1995) ("In the case of 
oral testimony, a hearing officer may properly consider the 
demeanor of the witness, the facial plausibility of the 
testimony, and the consistency of the witness' testimony with 
other testimony and affidavits submitted on behalf of the 
[V]eteran."); Jones v. Derwinski, 1 Vet. App. 210, 217 (1991) 
(finding that "the assessment of the credibility of the 
veteran's sworn testimony is a function for the BVA in the first 
instance").

Moreover, the Board observes the Veteran's reports of a continued 
symptomatology following the alleged in-service head injury are 
inconsistent with contemporaneous history reported by the Veteran 
at the September 1999 Reserve examination and November 2001 VA 
examination where he reported the onset of the psychiatric 
disorder from 1995 rather than years earlier during service and 
failed to report how he sustained his inservice head injury.  

Accordingly, the Veteran's recent unsupported and self-serving 
statements concerning inservice head injury from an airborne 
accident and treatment for such are at odds with the remainder of 
the record, which is devoid any indication that any injury or 
disease occurred during service or for many years thereafter.  As 
such, the Veteran's statements are lacking credibility and 
probative value.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 
(1991) [VA cannot ignore a veteran's testimony simply because the 
veteran is an interested party; personal interest may, however, 
affect the credibility of the evidence].

The Board adds that the record does not reflect medical evidence 
showing any manifestations of psychoses during the one-year 
presumptive period after separation from service.  See 38 C.F.R. 
§§ 3.307, 3.309(a) (2010).  On the contrary, the first documented 
diagnosis of a psychiatric disability is in March 1995 when the 
Veteran was diagnosed with paranoid schizophrenia, more than five 
years after the Veteran's October 1989 release from active duty.  
See a VA treatment record dated in March 1995.  

In short, there is no credible indication of an in-service head 
injury.  Hickson element (2) is therefore not met, and the 
Veteran's claim fails on this basis.  

For the sake of completeness, the Board will discuss Hickson 
element (3), medical nexus.  See Luallen v. Brown, 8 Vet. App. 
92, 95-6 (1995), citing Holbrook v. Brown, 8 Vet. App. 91, 92 
(1995) [the Board has the fundamental authority to decide a claim 
in the alternative].  There is no competent evidence of record 
that establishes a causal relationship between the Veteran's 
currently diagnosed schizophrenia or any other head injury 
residuals and his military service.  In the absence of in-service 
disease or injury, it would seem that such medical nexus opinion 
would be impossible.

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that 
VA give "due consideration" to "all pertinent medical and lay 
evidence" in evaluating a claim for disability or death benefits.  
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).
"Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 
1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 
1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that 
lay evidence lacks credibility merely because it is unaccompanied 
by contemporaneous medical evidence").

The Board notes that the Veteran has presented no clinical 
evidence of a nexus between his psychiatric disability or other 
head injury residuals and his military service.  Furthermore, the 
Board has found his statements regarding a history of head injury 
residuals since service is not credible.  Likewise, the Board 
finds that the Veteran as a lay person is not competent to 
associate any of his claimed symptoms to his alleged head injury 
during service.  That is, the Veteran is not competent to opine 
on matters such as the etiology of his current head injury 
residuals.  Such opinion requires specific medical training and 
is beyond the competency of the Veteran or any other lay person.  
In the absence of evidence indicating that the Veteran has the 
medical training to render medical opinions, the Board must find 
that his contention with regard to a medical nexus between his 
head injury residuals and his military service to be of no 
probative value.  See also 38 C.F.R. § 3.159(a)(1) (2010) 
[competent medical evidence means evidence provided by a person 
who is qualified through education, training, or experience to 
offer medical diagnoses, statements, or opinions].  Accordingly, 
the statements offered by the Veteran in support of his own claim 
are not competent evidence of a medical nexus.

The Board is aware of the provisions of 38 C.F.R. § 3.303(b), 
discussed above, relating to chronicity and continuity of 
symptomatology.  The Board notes that the Veteran appears to be 
contending that he has had head injury residuals continually 
since service.  However, as mentioned above, the first 
postservice evidence of complaint of, or treatment for, a head 
injury generally was in April 1995, and the first report of a 
head injury specifically pertaining to an airborne accident was 
in August 2005.  These reports were more than five years and more 
than fifteen years, respectively, after the Veteran left service 
in October 1989.  

To reiterate, while the Veteran is competent to report headaches 
and other head injury residuals over the years since service, the 
Board notes that the September 1999 Reserve examination report 
showed that the Veteran's head was normal, neurologic examination 
was normal, and psychiatric examination was normal, and that the 
Veteran denied having or having had a head injury.  Moreover, he 
was unable to report any specific head injury at the November 
2001 VA examination, and he also stated at that time that he did 
not experience any psychiatric episodes until 1995.  The Board 
therefore finds that the Veteran's current statements regarding a 
continuity of head injury residuals since service are not 
credible.  The Veteran's statements during the January 1999 
Reserve examination and November 2001 VA examination in 
particular contradict any current assertion that his current head 
injury residuals were manifested during service.  There is no 
competent medical evidence that the Veteran complained of or was 
treated for head injury residuals for many years after his 
separation from service.  See Maxson, supra; see also Mense v. 
Derwinski, 1 Vet. App. 354, 356 (1991) [affirming Board where it 
found that veteran failed to account for the lengthy time period 
after service for which there was no clinical documentation of 
the claimed condition].  The Board accordingly places no 
probative value on the assertions of the Veteran that there has 
been a continuity of symptomatology dating to service.  
Therefore, continuity of symptomatology after service is not 
demonstrated. 

Accordingly, Hickson element (3) is not met, and the Veteran's 
claim also fails on this basis.

In conclusion, for the reasons and bases expressed above the 
Board finds that the preponderance of the evidence is against the 
Veteran's claim of entitlement to service connection for head 
injury residuals.  The benefit sought on appeal is accordingly 
denied.






ORDER

The claim for service connection for head injury residuals is 
reopened.

Entitlement to service connection for head injury residuals is 
denied.




____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


